                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   UNITED STATES OF AMERICA                         §
                                                    §
   v.                                               §   CRIMINAL NO. 4:15-CR-64-ALM-CAN
                                                    §
   SERRJIO ENRIQUEZ                                 §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On January 28, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

  (Dkt. #38) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

  for a term of twelve (12) months, with twenty-four (24) months supervised release to follow.

  Having received the Report of the United States Magistrate Judge, and no timely objections being

  filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

  correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

. Accordingly, Defendant is hereby committed to the custody of the Bureau of Prisons to be

  imprisoned for a term of twelve (12) months, with twenty-four (24) months supervised release to

  follow, subject to the conditions previously stated and entered on the record.

         IT IS SO ORDERED.

          SIGNED this 18th day of February, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
